Citation Nr: 1443911	
Decision Date: 10/02/14    Archive Date: 10/10/14

DOCKET NO.  08-04 619	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for patellofemoral syndrome of the right knee.

2.  Entitlement to a rating in excess of 10 percent for patellofemoral syndrome of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1996 to August 1998.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2007 rating decision of the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA). 
 
On his VA Form 9, dated January 2008, the Veteran requested a hearing before a member of the Board at the RO.  A hearing on appeal will be granted if the appellant expresses a desire to appear in person.  38 C.F.R. § 20.700 (2013).  In this case, in a letter dated September 1, 2009, VA notified the Veteran that he was scheduled for a Travel Board hearing before a member of the Board September 18, 2009.  This notice was mailed to the Veteran's last known address of record.  It was not returned as undeliverable by the postal service.  In a September 16, 2009, fax, the Veteran requested that VA reschedule his hearing because he needed more time to gather evidence for his claims.

In November 2009, the Veteran requested a hearing before a member of the Board at the RO.  In a letter dated March 2010, VA notified the Veteran that he was scheduled for a Travel Board hearing before a member of the Board on April 6, 2010.  This notice was mailed to the Veteran's last known address of record.  It was not returned as undeliverable by the postal service.  In a March 31, 2010, letter, the Veteran requested that VA reschedule his hearing because he needed more time to gather evidence for his claims.

In a letter dated August 15, 2014, VA requested clarification as to whether the Veteran wanted a hearing before the Board.  This letter was mailed to the Veteran's last known address of record.  It was not returned as undeliverable by the postal service.  VA has received no communication, written or otherwise, from the Veteran.  Thus, the Board will proceed assuming the Veteran does not desire a hearing.

In August 2011, the Board remanded the claims, along with a claim of service connection for a psychiatric disorder, for further development.  By a November 2012 rating decision, the Appeals Management Center granted service connection for major depressive disorder secondary to service-connected bilateral knee disability.  As the benefit sought on appeal has been granted, that issue is not before the Board.


FINDINGS OF FACT

1.  Patellafemoral syndrome of the right and left knees is manifest by limitation of flexion at most to 90 degrees, even considering painful motion and other factors.

2.  The evidence does not show instability, ankylosis, dislocation or removal of semilunar cartilage, limitation of extension, impairment of the tibia and fibula, or genu recurvatum.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for patellafemoral syndrome of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5024 (2013).

2.  The criteria for a rating in excess of 10 percent for patellafemoral syndrome of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5024 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

A May 2007 letter satisfied the duty to notify provisions.  This letter notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  The Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  Thus, VA's duty to notify has been met.

The Veteran's service treatment records and VA medical treatment records have been obtained; he did not identify any outstanding treatment records pertinent to the appeal.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  

VA examinations were conducted in June 2007 and December 2011.  The most recent examination was conducted pursuant to the Board's August 2011 remand.  The Veteran's representative contends that the December 2011 examination is inadequate for rating purposes.  Specifically, he contends that the VA examiner did not fully or adequately assess the functional limitation of flare-ups, pain, fatigue, and weakness.  The Board finds that the December 2011 opinion is adequate in order to evaluate the severity of the Veteran's bilateral knee disabilities as it was provided by a medical doctor and based on a thorough review of the claims file, interview with the Veteran, and physical examination.  Significantly, the examiner provided an in-depth description of the factors that limit knee functionality-including functional limitation due to flare-ups, pain, fatigue, and weakness.  The examiner's discussion includes specific examples and quotations from the Veteran.  The VA examiner's assertion that the VA examiner did not fully or adequately assess the functional limitation is without merit.  Therefore, another VA examination is not necessary and VA has met its duty to assist.
 
Analysis

The Veteran seeks ratings in excess of 10 percent for his left and right knee disabilities.  The Veteran's knee disabilities are currently rated under Diagnostic Code 5024.  Under this diagnostic code, the disability is rated on the basis of limitation of motion of the affected joint.  Diagnostic Codes 5260 and 5261 relate to limitation of motion of the knee joint.  For limitation of flexion of the leg, a noncompensable (zero percent) rating is warranted if flexion is limited to 60 degrees; a 10 percent rating is warranted if flexion is limited to 45 degrees; a 20 percent rating is warranted if flexion is limited to 30 degrees; and a 30 percent rating is warranted if flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2013).  The knee may also be rated under limitation of extension of the leg.  A noncompensable rating is warranted if extension is limited to 5 degrees; a 10 percent rating is warranted if extension is limited to 10 degrees; a 20 percent rating is warranted if extension is limited to 15 degrees; a 30 percent rating is warranted if extension is limited to 20 degrees; a 40 percent rating is warranted if extension is limited to 30 degrees; and a 50 percent rating is warranted if extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  (Full range of motion of the knee is from zero to 140 degrees.  38 C.F.R. § 4.71 (Plate II) (2013).)  Separate ratings may be assigned for limitation of flexion and limitation of extension of the same knee joint.  See VAOPGCPREC 9-2004 (Sept. 17, 2004).

Rating factors for a disability of the musculoskeletal system include functional loss due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45. DeLuca, 8 Vet. App. at 206-07.  Also with arthritis or periarticular pathology, painful motion is factor to be considered.  The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59. 

In April 2007, the RO received the Veteran's claim for increased ratings for his left and right knee disabilities.  He underwent VA examination of the knees in June 2007.  The Veteran reported experiencing daily pain, and intermittent stiffness, swelling and locking.  Prolonged sitting and standing precipitated flare-ups.  Range of motion of the knees was zero to 120 degrees bilaterally.  There was painful motion at 90 degrees of flexion, particularly on repetitive motion.  The examiner also noted lack of endurance.  The examiner determined that the additional functional loss caused by these symptoms was 30 degrees of flexion for each knee.  There was no ankylosis of the knees, stability was within normal limits and the ligaments were not an issue.  X-rays were normal and the diagnosis was bilateral patello-femoral syndrome.

An April 2010 VA emergency room note shows a flare-up of knee pain.  Physical examination and x-rays were normal.  The diagnosis was knee pain.

On VA examination in December 2011, the Veteran described popping, weakness, and buckling, which seem to be worse with prolonged sitting.  He reported that random, painful flare-ups confine him to his bed or chair.  The Veteran has not worked since he was fired in 2007.  The Veteran was employed as a x-ray technician.  He reported that his knee disabilities rendered him incapable of performing the pushing, bending, standing, and lifting associated with the position.  The Veteran also reported that he cannot stand for more than 5 minutes or walk more than one block.  Physical examination revealed right knee flexion to 110 degrees, with pain at 110 degrees, and extension to zero degrees, with pain at zero degrees.  Left knee flexion was to 120 degrees, with pain at 120 degrees, and extension to zero degrees, with pain at zero degrees.  There was no additional limitation in range of motion on repetitive-use testing.  The functionality of the knees was limited by the following factors:  weakness; incoordination; pain on movement; and interference with sitting, standing, and/or weight-bearing.  Instability tests were normal.  There was no evidence or history of recurrent patellar subluxation or dislocation, no meniscal conditions or surgery, no scars (surgical or otherwise) related to the left knee disability, and x-rays showed no degenerative joint or disc disease.  

During the appeal period, left and right knee flexion was limited at most to 90 degrees with consideration of painful motion and lack of endurance based on the June 2007 VA examination.  Other evidence of record, including the more recent December 2011 VA examination, did not reflect worse motion.  Accordingly, the criteria for a 20 percent rating for limitation of flexion, the next higher rating available, which requires flexion limited to 30 degrees, have not been met.  Moreover, a separate rating for limitation of extension is not warranted as limitation of extension approximating 5 degrees or worse has not been shown by the evidence.

With regard to the issue of whether disability ratings in excess of 10 percent are warranted on the basis of functional loss due to pain, weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45, see also DeLuca, 8 Vet. App. at 202, the Board concludes that the Veteran's current 10 percent disability ratings contemplate his current functional impairment.  

The June 2007 VA examiner addressed the additional functional loss.  Additionally, the December 2011 VA examiner noted that the Veteran experienced weakness; incoordination; pain on movement; and interference with sitting, standing, and/or weight-bearing on repetitive testing.  Significantly, none of these factors actually limited the range of knee motion.  The Veteran has, however, reported flare-ups that result in immobilizing pain.  Nonetheless, there is no indication of functional impairment beyond the limitation to range of motion reflected in range of motion measurements recorded in the examination reports.

Additionally, the left and right knee disabilities have never manifested by ankylosis, limitation of extension, instability or subluxation, impairment of the tibia and fibula, or genu recurvatum, to include after repetitive-use.  Moreover, the knee disabilities have not manifested symptomatology severe enough to motivate the Veteran to seek medical/rehabilitative treatment or use assistive devices.  The Board finds that the Veteran's left and right knee disabilities are not manifested by symptoms, including functional loss, that more nearly approximate the criteria for the next higher ratings.

The Board has considered other potentially applicable diagnostic codes.  However, as the evidence shows that the Veteran's left and right knee disabilities were not manifested by dislocation or removal of semilunar cartilage, instability or subluxation, impairment of the tibia and fibula, or genu recurvatum, disability ratings are not warranted under Diagnostic Codes 5257, 5258, 5259, 5262, or 5263.  

The Veteran's service-connected left and right knee disabilities result in symptoms of painful limitation of motion, lack of endurance weakened movement, incoordination, and interference with activities..  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the knee and leg provide disability ratings on the basis of limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 2560, 5261 (providing ratings on the basis of ankylosis and limited flexion and extension).  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  In short, there is nothing exceptional or unusual about the Veteran's left and right knee disabilities because the rating criteria reasonably describe his disability level and symptomatology.  This is so, even when the disabilities are considered in the aggregate.  Johnson v. McDonald, 2013-7104 (Fed. Cir. Aug. 6, 2014).  Accordingly, referral for extraschedular consideration is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

In sum, the preponderance of the evidence is against the claims for ratings in excess of 10 percent for patellafemoral syndrome of the left and right knees; there is no doubt to be resolved; and increased ratings are not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.


ORDER

A rating in excess of 10 percent for patellofemoral syndrome of the right knee is denied.

A rating in excess of 10 percent for patellofemoral syndrome of the left knee is denied.



____________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


